Citation Nr: 9908543	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-07 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND

The appellant served on active duty from November 1972 to 
July 1976.  This appeal arose from an August 1997 Rating 
Decision of the Department of Veterans Affairs Regional 
Office (VARO) in North Little Rock, Arkansas.  

The appellant seeks a total disability evaluation based on 
individual unemployability due to his serviceconnected 
disability.  

The record shows that the veteran has only one service 
connected disability - post-operative herniated nucleus 
pulposus(HNP), currently evaluated as 60 percent disabling.

The appellant essentially contends that he cannot work due to 
symptoms associated with his service-connected disability.  
He argues that this disorder is of such severity as to render 
him unemployable.  In support of his contention, he has 
submitted several lay statements from his last employer which 
state, in essence, that the veteran was employed as an auto 
mechanic from October 1996 to June 1997 when he had to quit 
due to his back condition. 

The Board has a duty to assist the appellant in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1998).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that the duty to assist 
also includes providing a thorough and contemporaneous 
medical examination, which takes into account prior medical 
evaluations and treatment.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  The Court has also held that when the Board 
concludes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  This duty to 
assist also involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Appellant was last afforded a VA medical examination for 
purposes of evaluating his service-connected low back 
disability in February 1997.  The examiner noted that the 
veteran was "still managing to work, in spite of his 
discomfort" at the time of the examination.  The record now 
shows that the veteran quit his job four months later 
allegedly due to his service-connected disability.

VA outpatient clinic records dated in 1997 and 1998 show the 
veteran was being followed in the neurosurgical clinic for 
multiple complaints to include back pain and limitation of 
motion, as well as left leg numbness.  These records also 
show an MRI as well as an EMG and nerve conduction studies 
were performed in January 1998.  A statement of the Chief, 
Neurosurgery Section, dated June 1998, noted that the 
appellant had most recently complained primarily of low back 
pain; therefore, he needed to return to the clinic for 
reassessment.  

The Board finds that the aforementioned VA records and 
examination report failed to give any medical opinion as to 
the appellant's employability.  In addition, if he is found 
to be unemployable, a medical opinion is required as to 
whether this is solely due to his service connected 
disability of the lower back, or was also related to his 
other disabilities which include:  central lateral disc 
herniation of the cervical spine at level C6/7, and diffuse 
disc bulge at level C5/6 with foraminal stenosis due to 
Luschka joint hypertrophy.  In order to clarify the veteran's 
disability picture, the Board concludes that a medical 
opinion is required.  The examining physician should also 
address the extent of functional and industrial impairment 
solely attributable to the veteran's service-connected 
disability.  

The Board must also be able to assess the effect, if any, 
that the appellant's non-service connected disabilities, as 
opposed to his service-connected disabilities, have on his 
ordinary activities, including employment.  38 C.F.R. 
§ 4.16(b) (1998).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule a social and 
industrial survey.  The appellant's 
current street address, and location 
should be verified, and the survey should 
be coordinated with the appellant.  To 
the extent there is an attempt to 
complete the survey that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made, and 
the reason for the failure to complete 
it.

2.  The RO should schedule the appellant 
for appropriate examinations by 
physicians who have not examined him 
previously, to delineate the orthopedic 
and neurological symptoms attributed to 
the disorder at issue.  The examiners 
should thoroughly review the pertinent 
history of the veteran's service-
connected disorder.  All appropriate 
tests and /or studies should be conducted 
and all clinical findings should be 
reported in detail.  The entire claims 
folder must be made available to and be 
thoroughly reviewed by the examiners 
prior to the examination. 

After examining the veteran, the 
examiners are requested to specify 
whether any painful motion of the low 
back is clinically elicited, and if so, 
the nature, location and intensity of the 
pain should be described in detail; and 
whether it is due to the service-
connected low back disability versus 
additional low back disability, or other 
disabilities (to include the cervical 
spine disorders noted above).  The 
examiners should note the range of motion 
of the lumbar spine, and set forth the 
figures of a "normal" range of motion.  
It should also be indicated whether the 
deep tendon reflexes are diminished, and 
if so, whether that appears due to the 
back pathology.  Any objective 
indications of such functional limitation 
due to pain should be described.  The 
examiners should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions, including from pain on 
motion, and the effect the service-
connected low back disability has upon 
the appellant's' daily activities.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The degree of functional impairment of 
interference with employability, if any, 
by the service-connected post-operative 
HNP should be described in detail.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and an additional evidence, and 
ensure that all of the forgoing 
development have been conducted and 
completed in full.  If any development is 
in complete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the examination reports do 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 vet. 
App. 461, 464 (1992); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

4.  The RO should then readjudicate the 
issue of entitlement to a total rating 
for individual unemployability.  
Consideration should be afforded to all 
applicable laws and regulations.  In the 
event the benefit sought is not granted, 
the appellant and his representative 
should be provided with a Supplemental 
Statement of the Case and afforded the 
appropriate time to respond thereto.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the appellant

	(CONTINUED ON NEXT PAGE)
until he is notified.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 7 -


